ORDER

PER CURIAM.
Arlene Jones (“Movant”) appeals from the judgment of the Circuit Court of Marion County denying her Rule 29.15 motion for post-conviction relief. In her appeal, Movant argues that the motion court clearly erred when it failed to find that the attorney, who represented her at her jury trial on the charge of delivery of a controlled substance near a school, rendered ineffective assistance. Movant specifically contends that her trial counsel failed to: (1) request a mistrial when testimony at trial revealed that a confidential informant had been promised a deal in exchange for his cooperation and testimony, and (2) call two witnesses to testify regarding the credibility of the confidential informant.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App.E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).